Citation Nr: 0902827	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-16 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June to September of 
1950 and from August 1951 to July 1957.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

The veteran appeared for hearings before the two undersigned 
Acting Veterans Law Judges in September 2006 and August 2007.  
Consequently, this decision is signed by a panel of three 
Veterans Law Judges.  38 U.S.C.A. §§ 7102, 7107(c) (West 
2002).

The Board previously remanded this case in January 2007 and 
February 2008.  Following the February 2008 remand, in a July 
2008 rating decision, the RO increased the evaluation for 
hemorrhoids from 0 to 20 percent, the maximum available under 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2008), as of January 
2004 (the date of receipt of the veteran's claim).

In September 2008, the Board received additional medical 
evidence from the veteran's attorney, on his behalf.  In 
November 2008, his attorney provided a waiver of the 
veteran's right to have this evidence initially considered by 
the RO.  The Board accepts this evidence for inclusion in the 
record.  See 38 C.F.R. § 20.1304 (2008).
 
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

FINDINGS OF FACT

1.  The veteran's hemorrhoids are productive of anemia and 
bleeding; however, the claims file contains no evidence 
showing that this disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated hospitalization during the 
pendency of this appeal

2.  The veteran's current right shoulder disorder has not 
been shown to be etiologically related to service; there is 
no evidence of arthritis within one year following service; 
and the only competent medical opinion of record weighs 
against the claim.

3.  The veteran's service-connected disorders include status 
post amputation of the right great toe, with removal of the 
metatarsal head (rated as 30 percent disabling); status post 
amputation of the right second through fifth toes, with 
removal of metatarsal heads (rated as 20 percent disabling); 
and hemorrhoids (rated as 20 percent disabling); for a 
combined disability rating of 60 percent. 

4.  The veteran's service-connected disorders, alone or in 
combination, do not render the veteran unable to secure or 
follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for hemorrhoids (in terms of consideration for an extra-
schedular evaluation) have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.118, Diagnostic Code 7336 
(2008).

2.  A right shoulder disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16, 
4.19, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Pursuant to recent regulatory revisions, 
however, the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, has been removed from that section effective May 30, 
2008.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating/TDIU cases, a claimant must be 
provided with information pertaining to assignment of 
disability ratings (to include the rating criteria for all 
higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.  Any 
error in VCAA notification should be presumed prejudicial, 
and VA has the burden of rebutting this presumption.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following such notice.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., a 
Statement of the Case (SOC) or a Supplemental SOC (SSOC)), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
An SOC or SSOC, when issued following a VCAA notification 
letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.

In the present case, a VCAA letter meeting the specific 
requirements of C.F.R. § 3.159(b)(1) was sent to the veteran 
in February 2004.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  

With regard to the evaluation issues included in this 
decision, the Board is aware of the Court's recent decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the February 2004 VCAA 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
veteran was notified that he needed to submit evidence of 
worsening that could include specific medical and laboratory 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his disabilities had worsened.  The Board is 
aware that the February 2004 VCAA letter, however, did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  As such, the veteran 
received inadequate notice prior to initial adjudication, and 
the Board must proceed with an analysis of whether this error 
prejudiced him.  See Sanders, 487 F.3d at 889.

In this regard, the Court in Vazquez-Flores noted that, in 
determining prejudicial error, consideration was warranted of 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Id. at 46.  Here, the veteran was 
provided with the applicable criteria of 38 C.F.R. § 4.114, 
Diagnostic Code 5336 in a January 2005 SOC.  This SOC also 
includes consideration of the TDIU claim under the provisions 
of 38 C.F.R. §§ 4.15, 4.16, and 4.19.  These claims have 
since been readjudicated multiple times, most recently in a 
July 2008 SSOC.  Moreover, each SSOC was accompanied by a 
letter informing the veteran of his right to provide a 
response.  Finally, a letter addressing the veteran's appeal 
in terms of the Vazquez-Flores requirements was furnished by 
the RO in May 2008.  While such a course of action does not 
constitute notice per se, the Board finds that this action 
falls into the category of the "extensive administrative 
appellate proceedings" cited in Vazquez- Flores. 

The Board also notes that, during VA examination and his 
hearing testimony, the veteran referenced specific symptoms 
of hemorrhoids (i.e., anemia, bleeding) corresponding to the 
criteria of Diagnostic Code 7336 and also described how his 
service-connected disorders affected his daily life and 
occupational capacity.  This testimony suggests actual 
knowledge of the evidence needed to support his claims.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim).  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders, 487 F.3d at 889.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman, regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection, or an 
increased rating/TDIU, is awarded.  In the present case, such 
notification was provided in a March 2008 letter, prior to 
readjudication of the claims in the July 2008 SSOC.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorders at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of the matters on appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Entitlement to an increased evaluation for hemorrhoids

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2008).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable (0 percent) evaluation is warranted for mild 
or moderate hemorrhoids.  A 10 percent evaluation 
contemplates hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A maximum 20 percent evaluation is 
assigned for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.

As noted above, the veteran has been assigned a maximum 20 
percent evaluation for hemorrhoids, effective for the entire 
pendency of his appeal since January 2004.  There is 
accordingly no basis for a higher schedular evaluation or for 
staged ratings under Hart.

The only question remaining for the Board is whether the 
veteran has submitted evidence showing that this disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, or 
whether the disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  In such 
an instance, the Board is required to remand the case to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Here, there is no such evidence.  First, the veteran has not 
been shown to have been hospitalized for hemorrhoids.  
Second, in terms of interference with employment, the June 
2008 VA examination report indicates moderate effect on 
traveling; mild effect on chores, shopping, exercise, sports, 
and recreation; and no effect on feeding, bathing, dressing, 
toileting, and grooming.  The veteran was found to have 
anemia, presumably from chronic blood loss from bleeding 
hemorrhoids, but this was noted to be stable.  Moreover, the 
report of the veteran's June 2008 VA orthopedic examination, 
which addressed the question of employability, contains no 
mention of any specific restrictions due to hemorrhoids.  
Taken as a whole, this evidence indicates disability effects 
fully consistent with the assigned 20 percent schedular 
evaluation.

Accordingly, as the claims file contains no evidence showing 
that the veteran's service-connected hemorrhoids have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and as 
there is also no indication that this disorder has 
necessitated hospitalization during the pendency of this 
appeal, the Board is not required to remand this matter for 
the procedural actions concerning extra-schedular evaluations 
outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence does not support an evaluation in 
excess of 20 percent for hemorrhoids, and the claim for that 
benefit must be denied.  38 C.F.R. § 4.3.

III.  Service connection for a right shoulder disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service treatment 
records and observes that such records, including a September 
1957 separation examination report, are negative for any 
right shoulder complaints or medical findings.

Following service, a February 1958 VA examination report 
contains a notation of muscle pain upon extreme backward 
extension of the right arm, but the examiner further noted no 
objective evidence of right shoulder trauma in the diagnosis 
section of the report.

Subsequently, an April 1994 VA treatment record contains a 
notation of arthritis pain in multiple upper extremity 
joints, with no pertinent diagnosis noted.  The veteran was 
later treated at a VA facility for right shoulder complaints, 
beginning in April 2000, with a November 2000 treatment 
record including an assessment of adhesive capsulitis of the 
right shoulder.  X-rays from November 2001 revealed 
degenerative changes at the glenohumeral joint, with 
osteophytes at the interior glenoid and inferior edge of the 
humeral head; a high-riding humeral head consistent with a 
chronic rotator cuff injury; and soft tissue calcification.  
These findings were noted to possibly represent dystrophic 
soft tissue calcifications related to a "remote injury."  
VA right shoulder treatment has since continued on a regular 
basis, but with no treatment providers linking any right 
shoulder disorder to service.

In June 2008, the veteran underwent a VA orthopedic 
examination, with a doctor who reviewed his claims file.  
Following an examination and x-rays, the examiner diagnosed 
advanced severe right shoulder osteoarthritis.  The examiner 
commented that the veteran's discharge examination report 
showed a normal right shoulder.  The examiner also noted 
that, given the fact that the veteran did not have an 
interarticular fracture of the glenoid or a fracture of the 
humerus or dislocation of the shoulder, or any surgery, it 
was unlikely that the disorder represented post-traumatic 
arthritis.  It was difficult to tell whether the disorder was 
an age-related change or a trauma.  However, it was probably 
more likely to be age-related, given the fact that the 
veteran had not had any specific injuries.  As a result, the 
examiner found that it was "less likely than not" that the 
veteran's right shoulder severe degenerative joint disease 
was related to his military service.

Given this opinion and the absence of medical findings to the 
contrary, the Board does not find that the competent medical 
evidence of record supports the veteran's claim.  Currently, 
the only evidence of record supporting the veteran's claim is 
his own lay opinion, as indicated in his Board hearing 
testimony.  During his August 2007 Travel Board hearing, the 
veteran related his current disability to an in-service 
incident in which he was pinned down by machinery.

Even if this testimony could be read as claiming continuity 
of symptomatology since service, such history is 
substantially rebutted by the aforementioned June 2008 VA 
examination opinion, rendered by a credentialed medical 
professional who reviewed the entire claims file.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a right shoulder 
disorder, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
In exceptional cases, an extra-schedular rating may be 
assigned on the basis of a showing of unemployability alone.  
See 38 C.F.R. § 4.16(b).  

In this case, the veteran's service-connected disabilities 
include status post amputation of the right great toe, with 
removal of the metatarsal head (rated as 30 percent 
disabling); status post amputation of the right second 
through fifth toes, with removal of metatarsal heads (rated 
as 20 percent disabling); and hemorrhoids (rated as 20 
percent disabling).  The veteran's combined disability 
evaluation is 60 percent.  See 38 C.F.R. § 4.16(a).  This 
evaluation does not meet the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a), and the question thus becomes whether there exists 
an extra-schedular basis for the grant of entitlement to 
TDIU. 

As noted above, 38 C.F.R. § 4.16(b) allows for TDIU on an 
extra-schedular basis only in exceptional cases.  The Board 
does not find the case at hand to be such an instance.  In 
this case, a May 2008 VA orthopedic surgery note reflects 
that the veteran complained of some mild right foot pain on 
the plantar surface at his first and fifth metatarsal heads 
with weight bearing activity.  He also stated that he liked 
his current orthotics and had been dealing with his plantar 
pain well by using some extra padding at the end of his foot.  
The only medical evidence of record directly addressing the 
question of the effect of the service-connected disorders, in 
and of themselves, on the veteran's employability is a June 
2008 VA orthopedic examination report.  The examiner noted 
that the veteran's disabilities could prevent him from 
performing labor-type jobs with bending, twisting, or a 
significant amount of walking.  However, he could perform a 
sitting-type job where his hands could be used more often at 
waist level.  The examiner noted that the veteran would not 
be able to perform overhead activities secondary to his right 
shoulder disorder, but, as noted above, service connection 
has not been established for this disorder.  Given that the 
examiner specified types of substantially gainful employment 
that the veteran could perform despite his service-connected 
disorders, the examination findings directly contradict the 
veteran's contentions as to unemployability.

The Board has also considered the veteran's educational and 
employment background.  In a May 1999 application, he 
reported that he last worked as a carpet layer in 1987 and 
that he had an education through the third year of high 
school.  He also had vocational/technical college education 
from 1956 to 1957.  Taken in the context of the whole 
evidentiary record, there is nothing in this background to 
suggest an "exceptional" case.
 
While the Board is aware of the veteran's reported 
difficulties in seeking employment, the fact that a veteran 
is unemployed or has difficulty obtaining employment is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the evidence does not 
support the veteran's contentions that his service-connected 
disabilities, either or alone or together, render him unable 
to secure or follow substantially gainful employment.  
Accordingly, the preponderance of the evidence is against his 
claim of entitlement to TDIU, and the claim must be denied.  
Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert, 1 Vet. App. at 55.  The Board 
does note, however, that the veteran is free to reapply for 
this benefit at any time.


ORDER

An increased evaluation for hemorrhoids, currently evaluated 
as 20 percent disabling, is denied.

Service connection for a right shoulder disorder is denied.

Entitlement to TDIU is denied.


________________________________	    
________________________________
             WAYNE M. BRAEUER				JOHN L. PRICHARD
               Veterans Law Judge, 	                         
Acting Veterans Law Judge, 
         Board of Veterans' Appeals 			   Board of 
Veterans' Appeals


________________________________
M. R. VAVRINA
Acting Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


